929 F.2d 742
289 U.S.App.D.C. 149
RAILWAY LABOR EXECUTIVES ASSOCIATION, Petitioner,v.INTERSTATE COMMERCE COMMISSION and United States of America,Respondents,Missouri-Kansas-Texas Railroad Co., et al., Intervenors.
No. 88-1391.
United States Court of Appeals,District of Columbia Circuit.
April 11, 1991.

Before WALD and BUCKLEY, Circuit Judges, and ROBINSON,* Senior Circuit Judge.
ORDER
PER CURIAM.


1
On consideration of intervenors' petition for rehearing filed October 12, 1989, and of the supplemental memorandum in support thereof filed March 27, 1991, it is


2
ORDERED by the court that intervenors' petition for rehearing be denied.  Intervenors' suggestion that the court's opinion of August 29, 1989 (883 F.2d 1079) be modified in light of the Supreme Court's recent decision in Norfolk & Western Ry. v. American Train Dispatchers Ass'n, --- U.S. ----, 111 S.Ct. 1156, 113 L.Ed.2d 95 (1991), is granted as follows:


3
At 883 F.2d at 1082, delete the second full paragraph beginning "Our recent decision in Brotherhood of Railway Carmen....", as well as the introductory phrase of the third paragraph, "Although that issue is squarely presented here, we find it inappropriate to consider the question because".  Insert the following introductory phrase at the beginning of the third paragraph:  "We find, however, that".



*
 Senior Circuit Judge ROBINSON did not participate in this matter